AGREEMENT BY AND BETWEEN REGEN BIOPHARMA, INC. (“COMPANY”) AND HARRY LANDER
(“LANDER”) DATED MARCH 17, 2018 (“AGREEMENT”)

WHEREAS

It is the desire of the Company that Lander refrain from electing to exchange
any of the Company’s Series M Preferred Stock issued to Lander pursuant to the
“AMENDMENT TO EMPLOYMENT AGREEMENT BY AND BETWEEN HARRY M. LANDER AND REGEN
BIOPHARMA, INC. AND AGREEMENT TO RETURN

SHARES OF STOCK DATED February 23, 2017” for any other class of the Company’s
securities. WHEREAS

It is the desire of Lander to refrain from electing to exchange any of the
Company’s Series M Preferred Stock issued to Lander pursuant to the “AMENDMENT
TO EMPLOYMENT AGREEMENT BY AND BETWEEN HARRY M. LANDER AND REGEN BIOPHARMA, INC.
AND AGREEMENT TO RETURN SHARES OF

STOCK DATED February 23, 2017” for any other class of the Company’s securities.
THEREFORE IT IS AGREED AS FOLLOWS:



1.Company shall pay a fee of Forty-Five Thousand Dollars ($45,000) to Lander.

2.Lander shall, for a period of five years from the date of this Agreement,
refrain from electing to exchange any of the Company’s Series M Preferred Stock
issued to Lander pursuant to the “AMENDMENT TO EMPLOYMENT AGREEMENT BY AND
BETWEEN HARRY M. LANDER AND REGEN BIOPHARMA, INC. AND AGREEMENT TO RETURN SHARES
OF STOCK DATED February 23, 2017” for any other class of the Company’s
securities.

3.Any breach of this Agreement may result in irreparable damage to Company for
which Company will not have an adequate remedy at law. Accordingly, in addition
to any other remedies and damages available, Lander acknowledges and agrees that
Company may immediately seek enforcement of this Agreement by means of specific
performance or injunction, without any requirement to post a bond or other
security.

4.The terms and conditions of this Agreement shall be governed by and construed
in accordance with the laws of the State or California. Any action to enforce
this Agreement shall be brought in the state courts located in San Diego County,
State of California.

5.Neither this Agreement nor any provisions hereof may be changed, waived,
discharged or terminated orally, but only by a signed statement in writing
agreed to by all parties.

6.This Agreement shall be binding upon Lander's successors and assigns, and
shall inure to the benefit of the Company's successors and assigns.

7.The terms and conditions of this Agreement shall be governed by and construed
in accordance with the laws of the State or California. Any action to enforce
this Agreement shall be brought in the state courts located in San Diego County,
State of California.

  

IN WITNESS WHEREOF, Company and Lander has caused this Agreement to be duly
executed

 



Harry Lander     /s/ Harry Lander                 Regen Biopharma, Inc.        
              By:     Its:    

 

